DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims Status
Claims 20-39 are currently pending in the application.
Claims 1-19 have been cancelled.
Claims 40-45 are new claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21,24-25,30-33,35, 39 and 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,652,565 B1 to Zhang et al in view of US 2019/0392300 A1 to Weber et al.
As to claim 20, Zhang discloses a method comprising obtaining, in a first apparatus, a media content (see fig.1B; col.7,ll.4-6), encoding, in a neural data compression network of the first apparatus, the media content, wherein one or more parameters of the neural data compression network are determined based on a type of at least one analysis task to be performed on the media content (see col.7,ll.6-18); and transmitting the encoded media content to a second apparatus (see col.7,ll.19-20).
Zhang does not explicitly disclose wherein the one or more parameters of the neural data compression network are determined based on a metric used to determine accuracy of the at least one analysis task, and a criterion used to train a neural task network for the at least one analysis task.
Weber discloses wherein the one or more parameters of the neural data compression network are determined based on a metric used to determine accuracy of the at least one analysis task, and a criterion used to train a neural task network for the at least one analysis task (see page.1, ¶0014, ¶0017-¶0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the teaching as taught by Weber in order to improve neural network processing performance.
As to claim 21, Zhang further discloses indicating, with the first apparatus, the at least one analysis task to be performed with the neural task network of the second apparatus (see fig.1B; col.6, ll.27-50).
As to claim 24, Weber further discloses learning the neural data compression network with respect to a plurality of neural task networks, including the neural task network, for a plurality of respective different analysis tasks including the at least one analysis task (see page.2, ¶0017, ¶0022).
As to claim 25, Zhang discloses a method comprising receiving media content encoded by a second apparatus with a neural data compression network (see fig.1B; col.7,ll.4-20 and see fig.4,el.420,425;col.9,ll.56-61); decoding, in a neural data decompression network of a first apparatus, the encoded media content wherein one or more parameters of the neural data decompression network are determined based on a type of at least one analysis task to be performed on the media content (see fig.1B; col.7,ll.20-29 and see fig.4,el.430; col.9,ll.62-col.10,ll.2);  performing, in the neural task network of the first apparatus trained to analyze the media content, the at least one analysis task for the media content; and obtaining an output of the at least one analysis task (see fig.1B; col.7,ll.20-31 and see fig.4,el.435; col.10,ll.3-13).
Zhang does not explicitly disclose wherein the one or more parameters of the neural data decompression network are determined based on a metric used to determine accuracy of the at least one analysis task, and a criterion used to train a neural task network for the at least one analysis task.
Weber discloses wherein the one or more parameters of the neural data decompression network are determined based on a metric used to determine accuracy of the at least one analysis task, and a criterion used to train a neural task network for the at least one analysis task (page.1, ¶0014, ¶0017-¶0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the teaching as taught by Weber in order to improve neural network processing performance.
As to claim 30, Zhang further discloses learning the neural data decompression network with respect to a plurality of neural task networks, including the neural task network, for a plurality of respective different analysis tasks including the at least one analysis task (see page.2, ¶0017, ¶0022).
As to claim 31, is analyzed the same rejection with respect to method claim 20, the added limitation of “an apparatus comprising at least one processor and at least one memory, said at least one memory stored with code thereon, which when executed by said at least one processor” disclosed by Zhang et al (see fig.1A and 6; col.3, ll.1-31 and col.11, ll.29-30 and col.11, ll.62-66)
As to claim 32, Zhang further discloses wherein the apparatus is further caused to receive an output of the at least one analysis task performed with the second apparatus on decoded media content (see fig.1B; col.7, ll.20-31 and see fig.4, el.435; col.10, ll.3-6).
As to claim 33, is analyzed the same rejection with respect to method claim 21.
As to claim 35, is analyzed the same rejection with respect to method claim 23, the added limitation of “an apparatus comprising at least one processor and at least one memory, said at least one memory stored with code thereon, which when executed by said at least one processor” disclosed by Zhang et al (see fig.1A and 6; col.3, ll.1-31 and col.11, ll.29-30 and col.11, ll.62-66)
As to claim 39, Zhang further discloses wherein the one or more parameters for the neural data decompression network are determined based on an indication of the type of the at least one analysis task received from the second apparatus (see fig.1B; col.6, ll.27-50).
As to claim 40, Weber further discloses receiving, from the second apparatus, a result of the at least one analysis task; and adjusting a device used for the obtaining of the media content, based on the result of the at least one analysis task received from the second apparatus (see fig.4; page.5, ¶0036). 
As to claim 41, Weber further discloses wherein the one or more parameters of the neural data compression network comprise a training parameter of the neural data compression network (page.5, ¶0036).
As to claim 42, Weber further discloses wherein the one or more parameters of the neural data compression network are determined based on a weighted combination of the metric used to determine accuracy of the at least one analysis task, and a bit rate value of the transmitted encoded media content (page.1, ¶0015, ¶0017).
 As to claim 43, Weber further discloses wherein the different analysis tasks comprise respectively different error metrics and respectively different training criteria (page.2, ¶0018-¶0019). 
As to claim 44, Zhang further discloses a non-transitory computer-readable medium comprising program instructions stored thereon which are configured to, when executed with at least one processor, cause the at least one processor to perform the method of claim 20 (see fig.1A and 6; col.3, ll.1-31 and col.11, ll.29-30 and col.11, ll.62-66). 
As to claim 45, Zhang further discloses a non-transitory computer-readable medium comprising program instructions stored thereon which are configured to, when executed with at least one processor, cause the at least one processor to perform the method of claim 25 (see fig.1A and 6; col.3, ll.1-31 and col.11, ll.29-30 and col.11, ll.62-66).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 10,652,565 B1 to Zhang et al in view of US 2019/0392300 A1 to Weber et al, and further in view of US 2020/0387800 A1 to DU et al.
As to claim 22, Zhang and Weber do not explicitly discloses requesting, by the first apparatus, the output of the at least one analysis task to be sent back to the first apparatus.
DU discloses requesting, by the first apparatus, the output of the at least one analysis task to be sent back to the first apparatus (see page.5, ¶0079).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Weber with the teaching as taught by DU in order to provide a collaborative effectively increasing the operation efficiency of the plurality of computing devices.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US 10,652,565 B1 to Zhang et al in view of US 2019/0392300 A1 to Weber et al, and further in view of US 2019/0311202 A1 to Lee et al.
As to claim 28, Zhang and Weber do not explicitly discloses fine-tuning the neural task network from a pre-trained model with differentiating a loss with respect to weights of the neural task network.
Lee further discloses fine-tuning the neural task network from a pre-trained model with differentiating a loss with respect to weights of the neural task network (see page.2, ¶0031, ¶0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Weber with the teaching as taught by Lee in order to segments a video at a higher speed and/or using less hardware resources.

Claims 26-27 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,652,565 B1 to Zhang et al in view of US 2019/0392300 A1 to Weber et al, and further in view of US 2019/0132741 A1 to Stone et al.
As to claim 26, Zhang and Weber do not explicitly discloses learning the neural task network offline, prior to deployment of the neural data compression network and the neural data decompression network.
Stone discloses learning the neural task network offline, prior to deployment of the neural data compression network and the neural data decompressor network (see page.3, ¶0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Weber with the teaching as taught by Stone in order to maximizing the accuracy by train a required supervised machine learning offline.
As to claim 27, Stone further discloses wherein the offline learning comprises: maximizing an accuracy of a related task and minimizing a bit rate of the encoded media content (see page.3, ¶0041, ¶0113).
As to claim 36, is analyzed the same rejection with respect to method claim 26.
As to claim 37, is analyzed the same rejection with respect to method claim 27.

Claim 38 is are rejected under 35 U.S.C. 103 as being unpatentable over US 10,652,565 B1 to Zhang et al in view of US 2019/0392300 A1 to Weber et al, and further in view of US 2019/0132741 A1 to Stone et al, and further in view of US 2019/0311202 A1 to Lee et al.
As to claim 38, Zhang, Weber and Stone do not explicitly disclose discloses fine-tuning the neural task network from a pre-trained model by differentiating a loss with respect to weights of the neural task network.
Lee further discloses fine-tuning the neural task network from a pre-trained model with differentiating a loss with respect to weights of the neural task network (see page.2, ¶0031, ¶0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Weber and Stone with the teaching as taught by Lee in order to segments a video at a higher speed and/or using less hardware resources.

Allowable Subject Matter
Claims 23, 29 and 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0145692 A1 to XU et al. 
US 2018/0131953 A1 to Wang et al.
US 10986356 B2 to Kim et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424